Title: To George Washington from Major General Philemon Dickinson, 23 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dr Sir,
                        Drawbridge [near Bordentown, N.J.]23 June 1778–10 OClock [a.m.]
                    
                    The enemy are advancing rapidly—one Column now near Lewis’s Mill, the others on the Bordentown Road—we killed 6, or 7, Horsemen  at the former place. I have the honor to be, Your Excellency’s most Ob. St
                    
                        Philemon Dickinson
                    
                    
                        P.S. an Express from Genl Cadwalader just arrived, requestg a supply of ammunition—shall forward one of those waggons, that was sent me.
                    
                